TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00808-CV



                                PlainsCapital Bank, Appellant

                                                 v.

                                  Frank Krasovec, Appellee




               FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-GN-19-001679, THE HONORABLE TIM SULAK, JUDGE PRESIDING



                                          ORDER


PER CURIAM

               PlainsCapital Bank has filed an emergency motion for temporary relief, seeking a

stay of the underlying proceedings during the pendency of its interlocutory appeal from an order

denying its motion to compel arbitration. We grant the motion for temporary relief and stay

the trial court proceedings until the disposition of the appeal or until further order of this

Court. See Tex. R. App. P. 29.3 (providing that appellate court may make temporary orders

necessary to preserve parties’ rights until disposition of the appeal); In re Geomet Recycling

LLC, 578 S.W.3d 82, 87 (Tex. 2019) (orig. proceeding) (noting that Rule 29.3 authority may

include stay orders).

               It is ordered on March 5, 2020.



Before Justices Goodwin, Kelly, and Smith